IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,572-01


                      EX PARTE MILES WESLEY KENNEY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR17-0059-01 IN THE 415TH DISTRICT COURT
                             FROM PARKER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest and

sentenced to seventeen years’ imprisonment. The Second Court of Appeals dismissed his appeal.

Kenney v. State, No. 02-17-00375-CR (Tex. App.—Fort Worth Feb. 1, 2018) (not designated for

publication).

        Applicant contends that trial counsel failed to file a timely motion for new trial and notice

of appeal. Trial counsel responded in a sworn affidavit, conceding that although Applicant told her

that he wanted to appeal his conviction, she failed to file a timely motion for new trial and notice of
                                                                                                      2

appeal. The trial court recommended that we grant Applicant relief but also found that his claims

were without merit and not proper for habeas.

       The trial court shall make further findings of fact and conclusions of law as to whether

Applicant was denied his right to an appeal because trial counsel failed to file a timely notice of

appeal. The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: March 20, 2019
Do not publish